Citation Nr: 0900016	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1982 to July 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In February 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.  In May 2006, the veteran withdrew her request 
for a hearing before the Board. 


FINDING OF FACT

The veteran did not engage in combat, and there is no 
credible supporting evidence of an in-service stressor to 
support the diagnosis of post-traumatic stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2003 and in May 2006.  The veteran 
was notified of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  As the claim was based on a personal 
assault, the veteran was provided a PTSD questionnaire asking 
for information or evidence other than service records or 
evidence of behavior changes that may constitute credible 
supporting evidence of an in-service stressor.  The notice 
included a listing of evidentiary sources other than service 
records to support the claim.  The veteran was notified that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any non-Federal records on her behalf.  The notice 
included the provisions for the effective date of the claims 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006)(notice of the elements of the claim).  

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claim 
of service connection is denied, no disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA timing error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records and VA 
records, but records of treatment from 1995 to 1999 are 
unavailable.  

In September 2005, the RO asked the veteran for more 
information about her alleged in-service stressors, but she 
did not respond.  When necessary or requested the veteran 
must cooperate with the VA in obtaining evidence.  If the 
veteran wishes help, she cannot passively wait for it in 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006). 

In the absence of credible supporting evidence of an in-
service stressor, a 
VA examination for post-traumatic stress disorder is not 
warranted.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service personnel records show that the veteran was a 
medical specialist. Her assignments included stations in 
hospitals at Fort Sam Houston, Fort Campbell, and Fort Ord 
and Army hospitals in Arizona and in Germany. 

The service treatment records contain no complaint, findings, 
history, treatment or diagnosis of post-traumatic stress 
disorder.  On separation examination, the veteran denied 
having had depression or nervous trouble, and the psychiatric 
evaluation was normal. 

After service, VA records, dated in April 1999, document a 
diagnosis of post-traumatic stress disorder.  In August 1999, 
the diagnosis of post-traumatic stress disorder was 
associated with military sexual trauma.  In February 2001, 
the in-service stressors were a gang rape and prolonged 
sexual harassment.  In November 2001, prolong coercion to 
have sex with a sergeant was also listed as an in-service 
stressor. 

In a statement in August 2003, the veteran described three 
in-service stressors.  She stated that in March 1983 at Fort 
Sam Houston, after celebrating her graduation from medic 
school and on returning to the barracks, she was attacked in 
the barracks by three men, one of whom forced her to do 
things with her mouth.  She stated that she fought back and 
when another girl entered the room the men ran, but she did 
not report the incident.  

She also stated that in February 1984 in Germany several 
soldiers yelled obscenities at her and made sexual remarks, 
which she reported to her First Sergeant.  And in July 1984 
in Germany, she was sexual harassed several times by the same 
First Sergeant, whom she had reported the initial harassment, 
and she reported the harassment by the First Sergeant to a 
Major and then to a Colonel.  After which she was sent to the 
field and given menial jobs. 

In February 2005, the veteran testified that while on active 
duty she had been sexually harassed and physically assaulted, 
referring to the assault at Fort  Sam Houston, and to sexual 
harassment while in Germany.  The veteran testified that she 
was not raped, but she was physically assaulted and she 
feared for her life.  She stated that she did not know the 
current addresses or locations of any individual who could 
attest to the events.  The veteran testified that she 
performed well during service until the sexual harassment, 
after which she was often sent to the field which she thought 
was deliberate.    

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service. 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. § 3.304(f).



If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f).

If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f).

Analysis

On the basis of the service treatment records, post-traumatic 
stress disorder was not affirmatively shown during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).



To the extent that the veteran declares that she has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.

For this reason, the Board rejects the veteran's statements 
and testimony as competent evidence that she has post-
traumatic stress disorder related to service. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the record does contain competent medical evidence 
of a diagnosis of post-traumatic stress disorder, this does 
not end the inquiry because in order to establish service 
connection under 38 C.F.R. § 3.304(f), there must be credible 
supporting evidence of the occurrence of an in-service 
stressor to support the diagnosis and medical evidence to 
link the in-service stressor to the current diagnosis.  38 
C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
where as here the in-service stressor is not related to 
combat, the veteran's lay testimony alone is not be enough to 
establish the occurrence of the alleged stressor.

In a personal assault case, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  The veteran has 
not submitted any evidence from other sources to corroborate 
her in-service stressors. 

As the veteran's lay statements alone can not establish the 
occurrence of the in-service stressor, as the record does not 
contain credible supporting evidence from any other source of 
the in-service stressor, and as diagnosis of post-traumatic 
stress disorder is predicated on credible supporting evidence 
that the claimed in-service stressor occurred, and as there 
is no such credible supporting evidence, the Board rejects 
the current diagnosis of post-traumatic stress disorder 
associated with the claimed in-service stressor of military 
sexual trauma.  Without credible supporting evidence that the 
claimed in-service stressor occurred, the current diagnosis 
of post-traumatic stress disorder can not be linked to 
service under 38 C.F.R. § 3.304(f). For these reasons, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

ORDER

Service connection for post-traumatic stress disorder is 
denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


